DETAILED ACTION
This is the first Office action on the merits. Claims 1, 2, and 4-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities: 
On page 40, line 7, the term, “step S303” should be written as, “step S302”. 
On page 41, line 4, the term, “about 90o” should be written as, “about 60o”, as it is assumed based on the diagram that the angles should add up to 120o.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations “the end side” and “the center portion” in lines 2 and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim, namely because neither this claim nor claim 1, upon which it depends, make a previous reference to a specific “end side” or “center portion” regarding the line beam. Please amend the claims in a way that will establish antecedent basis, or cancel the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roger et al. (US 20190101628 A1), modified in view of Yedid Am et al. (US 20160342107 A1).

Regarding claim 1 Roger et al. teaches a laser radar comprising:
	a light source configured to emit laser light (FIG. 1, light sources 130, Paragraph [0019]);
	an optical system configured to shape the laser light into a line beam that is long in one direction, and project the line beam (FIG. 1, light beams 111, 112 and 113 and optical system 140, Paragraphs [0020] and [0024]. The optical system projects the light beams in a way that forms a line longer in one direction then another.);
	a scanner configured to perform scanning with the line beam in a short side direction of the line beam (FIG. 1, reflective surface 110, light beams 111, 112 and 113 and single rotation axis 120, Paragraphs [0018] and [0024]. Scanner moves back and forth about one axis to scan the projected line of laser beams.);
	[1…]; and
	a controller configured to control the light source (FIG. 1, light sources 130 and controller 150, Paragraph [0021]), wherein 
a plurality of light emitting portions for the laser light are disposed along a direction corresponding to the long side direction (FIG. 1, light sources 130, Paragraph [0019]. The lights are configured linearly to create the projected linear line.), [2…].

Roger et al. fails to teach, but Yedid Am et al. does teach [1, 2…]: a configuration for causing light intensity of the line beam to be different in a long side direction of the line beam (FIGS. 2 and 3A, control and processing unit 20, Paragraphs [0018], [0029], and [0030]. Teaches a controller that is configured to control the power of different laser emitters in a linear array, and thus their light intensity along a long side of a line beam. The linear laser array taught here would be analogous to the one taught by Rogers et al.); and 
	the controller causes the light intensity of the line beam to be different in the long side direction of the line beam by controlling output of the light emitting portions (FIGS. 2 and 3A, control and processing unit 20, Paragraphs [0018], [0029], and [0030]. Teaches a controller that is configured to control the power of different laser emitters in a linear array, and thus their light intensity along a long side of a line beam. The linear laser array taught here would be analogous to the one taught by Rogers et al.).

Although the teachings of Yedid Am et al. are related to a printer and not a laser radar system, and thus not in the same field of endeavor, it still reasonably pertinent to the problem of creating a system where the output intensities of a linear array of laser emitters varies for different laser elements. As such, Yedid Am et al. would be considered analogous prior art, per MPEP 2141.01(a)(I).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser radar system taught by Roger et al., with the method of controlling laser array intensity taught by Yedid Am et al. The reasoning for this is that depending on the environment that the laser scanner is being operated in, there can be a risk of eye damage to bystanders within the field of view. Thus, by controlling the output intensities of individual lasers within an array, the designer can predictably lower the output intensity of lasers that are directed towards portions of the FOV where there is an eye damage risk, and thus avoid potential harm.  

Regarding claim 2 Roger et al., modified in view of Yedid Am et al., teaches the laser radar according to claim 1, wherein the light intensity of the line beam is adjusted such that the light intensity on an end side in the long side direction is reduced to be lower than to that at a center portion in the long side direction (Yedid Am et al., FIG. 3A, Paragraphs [0018] and [0022]. The graph illustrates the power of different lasers in the linear array. It clearly illustrates that lasers 1-5, an end side of the laser array, have a lower laser power then lasers 21-25, a center portion of the laser array. The laser powers would correlate with the output intensities of the lasers.).

Regarding claim 4 Roger et al., modified in view of Yedid Am et al., teaches the laser radar according to claim 1, wherein the controller causes the light intensity of the line beam to be different such that the light intensity on the end side in the long side direction is increased to be higher than that at the center portion in the long side direction (Yedid Am et al., FIG. 3A, Paragraphs [0018] and [0022]. The graph illustrates the power of different lasers in the linear array. It clearly illustrates that lasers 26-30, an end side of the laser array, have a higher laser power then lasers 11-15, a center portion of the laser array. The laser powers would correlate with the output intensities of the lasers.), by controlling the output of the light emitting portions (Yedid Am et al., FIGS. 2 and 3A, control and processing unit 20, Paragraphs [0018], [0029], and [0030]. Teaches a controller that is configured to control the power of different laser emitters in a linear array, and thus their light intensity along a long side of a line beam. The linear laser array taught here would be analogous to the one taught by Rogers et al.).

Regarding claim 5 Roger et al., modified in view of Yedid Am et al., teaches the laser radar according to claim 1, wherein 
the light source includes a plurality of laser diodes disposed so as to be aligned in the direction corresponding to the long side direction (Rogers et al., FIG. 1, light sources 130, Paragraph [0019]. Light sources are aligned in what would be considered the long side direction, based on how the light is projected.), and 
the light intensity of the line beam is caused to be different in the long side direction by causing emission abilities of the plurality of laser diodes to be different from each other (Yedid Am et al., FIGS. 2 and 3A, control and processing unit 20, Paragraphs [0018], [0029], and [0030]. Teaches a controller that is configured to control the power of different laser emitters in a linear array, and thus their light intensity along a long side of a line beam. The linear laser array taught here would be analogous to the one taught by Rogers et al.).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roger et al. (US 20190101628 A1), modified in view of Yedid Am et al. (US 20160342107 A1) and Nackerud et al. (US 20140085616 A1).

Regarding claim 6 Roger et al., modified in view of Yedid Am et al., teaches the laser radar according to claim 1.

This combination fails to teach, but Nackerud et al. does teach wherein the optical system includes an adjusting lens configured to cause the light intensity in the long side direction of the line beam to be different in the long side direction (FIGS. 1 and 2, Powell lens 40, Paragraphs [0014] and [0015]. The Powell lens projects a line of laser light with a non-uniform distribution along the long side of the line.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser radar system taught by Roger et al., and previously modified with the method of controlling laser array intensity taught by Yedid Am et al., with the Powell lens taught by Nackerud et al. The reasoning for this is that by using a Powell Lens as a means for distributing the light beam, it will create a predictable and normalized intensity distribution for the scan line. This predictably will allow the designer to further control the intensity in the field of view, as each angle will be associated with a consistent intensity percentage value.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roger et al. (US 20190101628 A1), modified in view of Yedid Am et al. (US 20160342107 A1) and Yamamoto et al. (US 20150185859 A1).

Regarding claim 7 Roger et al., modified in view of Yedid Am et al., teaches the laser radar according to claim 1.

This combination fails to teach, but Yamamoto et al. does teach wherein 
the optical system includes a magnifying lens configured to spread the laser light emitted from the laser diodes, in the direction corresponding to the long side direction of the line beam (FIG. 10, cylindrical lens 13, Paragraphs [0105] and [0106]. Teaches a system that magnifies light to spread light and create a line of laser light with a short and a long side. This would be analogous to the beam of light taught by Rogers et al.), and 
the scanner is disposed on the laser diode side with respect to the magnifying lens (FIG. 10, laser light source 7, variable angle mirror 8, and cylindrical lens 13, Paragraphs [0105] and [0106]. The scanning mirror is located between the laser and the magnifying lens.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser radar system taught by Roger et al., and previously modified with the method of controlling laser array intensity taught by Yedid Am et al., with the magnifying lens and scanner arrangement taught by Yamamoto et al. The reasoning for this is that by using a magnifying lens, the total length of the scan line can be increased, but by positioning the scanner before the lens it allows a smaller scan mirror to be used, as the laser line it is scanning will be smaller before magnification. This predictably leads to a system capable of scanning a larger field of view, while keeping the size of its scanning system small and compact.

Regarding claim 8 Roger et al., modified in view of Yedid Am et al. and Yamamoto et al., teaches the laser radar according to claim 7, wherein 
the magnifying lens has a lens surface curved only in one direction (Yamamoto et al., FIG. 10, cylindrical lens 13, Paragraphs [0105] and [0106]. The illustrated lens has a surface only curved in one direction.), and 
the scanner performs scanning with the laser light in a direction parallel to a generatrix of the lens surface (Yamamoto et al., FIG. 10, variable angle mirror 8 and cylindrical lens 13, Paragraphs [0105]- [0107]. Performs it’s scanning along the x-axis, which would be in parallel to the generatrix of the lens surface.), thereby performing scanning with the line beam in the short side direction (Yamamoto et al., FIG. 10, variable angle mirror 8 and cylindrical lens 13, Paragraphs [0105]- [0107]. Teaches the scan line as being long along the z-axis, but short along the x-axis, meaning it will can the beam in the short side direction.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roger et al. (US 20190101628 A1), modified in view of Yedid Am et al. (US 20160342107 A1), Yamamoto et al. (US 20150185859 A1), and Pilard et al. (US 20200336711 A1).

Regarding claim 9 Roger et al., modified in view of Yedid Am et al. and Yamamoto et al., teaches the laser radar according to claim 7.

This combination fails to teach, but Pilard et al. does teach wherein 
the optical system includes a collimator lens (FIG. 5, collimating lens 7, Paragraph [0031]), and 
the scanner is disposed between the collimator lens and the magnifying lens (FIG. 5, micromechanical mirrors 5.1 and 5.2, magnifying optics 6, and collimating lens 7, Paragraphs [0029] and [0031]. The micromechanical mirrors, which are used for scanning, are disposed between the collimating and magnifying beams.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser radar system taught by Roger et al., and previously modified with the method of controlling laser array intensity taught by Yedid Am et al. and the magnifying lens and scanner arrangement taught by Yamamoto et al., with the collimating lens taught by Pilard et al. The reasoning for this is that by including a collimating lens between the laser source(s) and the scanner, it allows the light emitted from the source(s) to be collimated before being incident upon the scanner. This predictably controls the footprint of the emitted light as it is incident upon the scanner, meaning the scanner can be kept as small and compact as possible while still being able to reflect all of the emitted light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freedman et al. (US 20150198800 A1): Teaches a light projecting system that controls the power of its emitted light, based on where in the field of view it is being emitted to. However, it only teaches this with regards to a single light source that does not perform a one-dimensional line scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645